Order filed October 4, 2016




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00330-CR
                                   ____________

                    SYLVIA MARIE COLLINS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 178th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1390220

                                     ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of Defendant's Exhibit 1.
      The clerk of the 178th District Court is directed to deliver to the Clerk of this
court the original of Defendant's Exhibit 1, on or before October 11, 2016. The
Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of Defendant's Exhibit 1, to the
clerk of the 178th District Court.



                                              PER CURIAM